Citation Nr: 9924072	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  92-11 315	)	DATE
	)       
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.  In a January 1992 decision, the RO denied his claim 
for service connection for a low back disorder.  He appealed 
to the Board of Veterans' Appeals (Board) which, in a 
December 1995 decision, denied the claim.  The veteran then 
appealed to the U.S. Court of Veterans Appeals (which has 
recently been renamed the U.S. Court of Appeals for Veterans 
Claims) (Court).  In a November 1998 joint motion to the 
Court, the parties (the appellant and the VA Secretary) 
requested that the December 1995 Board decision be vacated 
and the case remanded for further action; by a November 1998 
order, the Court granted the motion.


REMAND

After the case was returned to the Board from the Court, the 
veteran was given the opportunity to submit additional 
argument and evidence in support of his claim for service 
connection for a low back disability.  The veteran submitted 
a lengthy statement of his own, as well as various medical 
and other records.  Much of the material submitted was 
previously on file, but there is some new evidence (e.g. 
January 1999 statement of Dr. McFadden).  In July 1999 
written argument, the veteran's representative noted that the 
veteran did not waive initial review of the evidence, and 
noted that the case must be remanded to the RO for its 
initial review.  38 C.F.R. § 20.1304 (1998).  In view of the 
foregoing, the case is remanded to the RO for the following 
action:

The RO should review the claim for 
service connection for a low back 
disorder, considering all the evidence of 
record (including that which has recently 
been submitted) and taking into account 
the November 1998 joint motion and Court 
order.  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board. 


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









